Citation Nr: 0630675	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a 
miscarriage to include endometriosis and a hysterectomy.  

2. Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1981 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2001, the veteran testified before a Decision Review 
Officer at the RO.  A transcript of the hearing testimony is 
associated with the claims file.  

In June 2004, the veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing 
testimony is associated with the claims file.  

In March 2005, the Board remanded the case for a VA medical 
opinion on the issue of service connection for residuals of a 
miscarriage.  As the requested development has been 
completed, and no further action is required to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998).

The veteran has submitted additional evidence since the 
issuance of the February 2006 supplemental statement of the 
case without waiving initial consideration of the evidence by 
the RO.  As the evidence consists of copies of previously 
submitted documents or as the evidence relates to facts 
already established by the evidence of record, the additional 
evidence does not have a bearing on the issues and the Board 
is not referring the additional evidence to the RO for 
initial consideration.  38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1. The veteran does not currently have a disability as a 
result of a miscarriage during service or endometriosis; a 
hysterectomy is unrelated to service. 

2. Neither degenerative disc disease nor degenerative joint 
disease of the lumbar spine is related to service, and 
degenerative joint disease or arthritis of the lumbar spine 
was first manifested more than one year after service. 


CONCLUSIONS OF LAW

1. Residuals of a miscarriage to include endometriosis and a 
hysterectomy were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2. Degenerative disc disease and degenerative joint disease 
of the lumbar spine were not incurred in or aggravated by 
service, and service connection for degenerative joint 
disease or arthritis of the lumbar spine may not be presumed.  
38 U.S.C.A. §§ 1131, 1137, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

Veterans Claims Assistance Act of 2000 (VCAA)  

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as here, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice, 
but veteran does have the right to VCAA content-complying 
notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in April 2001.  The notice informed the veteran of the 
type of evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with her 
authorization VA would obtain any such records on her behalf.  
She was asked to submit evidence, which would include that in 
her possession, in support of her claim. The notice included 
the general provision for the effective date of the claims, 
that is, the date of receipt of the claims. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claims of service 
connection, since the Board is denying the claims, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

As VCAA notice came after the adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However the procedural defect 
was cured without prejudice to the veteran because she had a 
meaningful opportunity to participate effectively in the 
processing of the claims as she had the opportunity to submit 
additional argument and evidence and to address the issues at 
a hearing.  The claims were then readjudicated following the 
notice as evidenced by the supplemental statement of the case 
in February 2006.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No.05-7157 (Fed. Cir. Apr. 5, 
2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Service medical records are associated 
with the claims file as are records and reports from VA and 
non-VA health providers.  The veteran was afforded 
appropriate VA examinations.  As the veteran has not 
identified any additional evidence and as there are no 
outstanding records to obtain, the Board finds the duty to 
assist has been fulfilled.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a Miscarriage

The service medical records document dysmenorrhea in March 
1982.  In August 1982, the veteran was evaluated for 
recurrent pelvic pain, and the gynecological examination 
revealed no disease.  In September 1982, a Pap smear revealed 
a trichomonal infection.  In January 1983, the veteran was 
hospitalized for evaluation of chronic pelvic pain of two 
years' duration in order to rule out endometriosis.  A 
diagnostic laparoscopy revealed a normal uterus, normal 
ovaries and tubes, and no endometriosis.  In May 1983, the 
veteran had a positive pregnancy test.  In January 2004, it 
was noted that three weeks after the positive pregnancy test, 
the veteran probably had a spontaneous abortion or 
miscarriage.  From January to March 1984, the veteran was 
treated for non-specific vaginitis.  In 1985, she gave birth 
to a son.  

After service, the veteran had an elected tubal ligation 
(March 1988), abdominal wall exploration for a possible 
hernia (April 1990), a cystic mass lesion behind the uterus 
by pelvic ultrasound (February 1991), an essentially normal 
appearing uterus by diagnostic laparoscopy (March 1991), 
reversal of the tubal ligation (September 1991), and small 
bowel resections (1994 and 1996). 

The record also contains a history of endometriosis, but 
diagnostic procedures done to investigate whether 
endometriosis was present or not were negative. 

In May 1997, the veteran sought surgical treatment for 
chronic pelvic pain, which had been present since 1992.  
History included three term births and one spontaneous 
abortion.  Surgery consisted of a total abdominal 
hysterectomy, bilateral salpingo-oophorectomy, lysis of 
adhesions, appendectomy, hernia repair, Halban's culdoplasty, 
and a scar revision.  The findings on the surgical pathology 
report included secretory endometrium and adenomyosis.  The 
diagnoses were chronic pelvic pain, incisional hernia, 
history of duodenitis, small bowel obstruction with bowel 
resection, and leukopenia.  

In August 1997, a physician for the gynecological services at 
Brooke Army Medical Center stated that on the basis of the 
surgical pathology report the veteran's pelvic pain and 
dysmenorrhea could be caused by uterine adenomyosis or the 
multiple fixed adhesions to both ovaries. 

In a follow-up of the surgery in 1998, the veteran's pelvic 
pain was attributed to pelvic adhesions. 

In June 2001, the veteran testified before a Decision Review 
Officer that she had no female problems until she had a 
miscarriage during service.  

On VA examination in January 2002, the veteran gave a history 
of endometriosis that was found during her surgery in 1997.  
The examination revealed no evidence of endometriosis. 

In May 2003, a biopsy revealed benign squamous mucosa, but no 
diagnostic features of endometriosis.  

In April 2004, on an annual gynecological examination, the 
examiner stated that the miscarriage in 1983 possibly 
contributed to endometriosis, but it was not primary cause of 
endometriosis. 

In June 2004, the veteran testified that she had received a 
clear diagnosis of endometriosis in 1997, which was the 
reason for her hysterectomy. 

In its remand in March 2005, the Board requested a VA medical 
opinion by a gynecologist on the question of whether 
endometriosis was evident during service. The examiner 
reported that he found no evidence of endometriosis at the 
time of the diagnostic laparoscopy in January 1983 or at the 
time of the hysterectomy in 1997.  Also, the examiner 
explained that the May 1997 biopsy finding of secretory 
endometrium was not endometriosis and was completely 
independent of the veteran's 1983 miscarriage.  The 
gynecologist stated too that there was no link between the 
1983 miscarriage and the 1997 hysterectomy and no possible 
way that the 1983 miscarriage was responsible for any 
diagnosis of endometriosis. 

Also of record are medical documents, or "medical treatise" 
evidence, some untitled and some attributed to various 
medical sources.  All discuss endometriosis, including 
symptoms and methods of diagnosing endometriosis.  



Analysis

The veteran contends that she suffers from residuals of a 
miscarriage during service, including endometriosis and a 
hysterectomy.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303. 

Service connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercedo-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)). 

The service medical records show that before the report of a 
spontaneous abortion or miscarriage, following a positive 
pregnancy test in May1983, the veteran had symptoms of 
dysmenorrhea and was evaluated for recurrent pelvic pain of 
two years' duration in order to rule out endometriosis.  A 
diagnostic laparoscopy in January 1983 revealed a normal 
uterus, normal ovaries and tubes, and no endometriosis.  
After the laparoscopy in 1983 and after the report of a 
miscarriage, the veteran was treated for non-specific 
vaginitis in 1984.  During service, the veteran gave birth to 
son.  As there was no medical evidence of an underlying 
disease process associated with the reported miscarriage or 
evidence of endometriosis during service, the record supports 
a finding that the veteran was free of disease at the time 
her separation from service.  

After service in 1991, a cystic mass was found behind the 
uterus, but the uterus, itself, appeared normal.  In May 
1997, the veteran sought surgical treatment for chronic 
pelvic pain, which had been present since 1992.  Surgery 
included a total abdominal hysterectomy and bilateral 
salpingo-oophorectomy.  There was no 
finding of endometriosis on the surgical pathology report and 
no diagnosis of endometriosis.  And endometriosis was not 
found on VA examination in 2002 or on a biopsy in May 2003. 

As for residuals of a miscarriage, that a miscarriage 
occurred during service is not enough to establish service 
connection, there must be a current disability resulting from 
the miscarriage.  In the absence of medical evidence of 
current disability attributable to a miscarriage, service 
connection cannot be granted.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(In the absence of proof of a present disability, there can 
be no valid claim.).

As for endometriosis, although the record contains a history 
of endometriosis, none of the diagnostic procedures during 
service and after service done to investigate whether 
endometriosis was present or not have been negative. 

While the examiner of the 2004 annual gynecological 
examination stated that the miscarriage in 1983 possibly 
contributed to endometriosis, but it was not primary cause of 
endometriosis, the report was done without a review of the 
veteran's file and the opinion is couched in speculative 
terms, stating that the veteran's miscarriage "possibly 
contributed" to endometriosis, and, as such, is afforded 
little probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992) (medical possibilities and unsupported medical 
opinions carry negligible probative weight).  Furthermore, 
while there is reference to endometriosis by history, the 
medical evidence fails to show that the veteran currently has 
endometriosis.   

In her statements and testimony, the veteran attributes her 
gynecological problems to problems that began during service, 
and she has stated that she had a clear diagnosis of 
endometriosis in 1997, which was the reason for her 
hysterectomy.  

While the veteran is competent to describe symptoms, such as 
pelvic pain, as a lay person she is not competent to give a 
medical opinion as to the etiology of the pelvic pain.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Where the 
determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required to 
substantiate the claim.  The veteran as a lay person is not 
competent to offer a medical diagnosis or an opinion as to 
medical causation, and consequently her statements and 
testimony do not constitute medical evidence.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

Also, to the extent that the veteran's statement represents 
what she has been told by a physician, hearsay medical 
evidence as transmitted by a lay person is inherently 
unreliable to constitute medical evidence and the testimony 
is not evidence favorable to the claim.  Robinette v. Brown, 
8 Vet.App. 69 (1995).

As for the medical treatises, a medical treatise may be 
regarded as competent evidence where standing alone, the 
treatise discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Wallin v. West, 11 Vet. App. 509, 513 (1998).  In this case, 
the submitted treatises are general in nature, as it 
describes general symptoms and causes of endometriosis, as 
well as diagnostic methods for detecting endometriosis, which 
in the absence of medical evidence of endometriosis does not 
substantiate the claim.

In the absence of medical evidence that the veteran currently 
has endometriosis, service connection cannot be granted.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (In the absence of proof of a 
present disability, there can be no valid claim.).

As for the hysterectomy, after a review of the record, the VA 
gynecologist expressed the opinion that there was no link 
between the 1983 miscarriage and the 1997 hysterectomy.  This 
medical evidence is uncontroverted.  

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that that relates the hysterectomy to a disease or 
injury of service origin, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. §§ 1131, 5107(b); 38 
C.F.R. §§ 3.303. 3.304.



Lumbar Spine

Service medical records show that the veteran complained of 
back pain several days after a January 1983 diagnostic 
laparoscopy, which was performed in conjunction with 
complaints of chronic pelvic pain, which was attributed to 
back sprain.  

After service, the veteran complained of low back pain in 
January 1994.  In December 1997, the veteran reported chronic 
lower back pain on and off for 12 years.  In October 1998, X-
rays revealed joint arthritis of the lumbar spine.  In July 
1999, a CT scan revealed degenerative disc disease of the 
lumbar spine.  In December 1999, the veteran reported that 
her back pain began in May 1997, following extensive 
abdominal surgery, including a hysterectomy, appendectomy, 
hernia repair, and removal of scar tissue. 

In June 2001, the veteran testified that her lower back 
disability was a result of weakened abdominal muscles caused 
by her claimed gynecological problems.  

On VA examination in January 2002, the examiner stated that 
the veteran's degenerative joint disease of the lumbar spine 
occurred after she left service. 

In June 2004, the veteran essentially repeated her June 2001 
testimony, stating that her back condition began in 1997 and 
attributing the pain to weakened stomach muscles.

Analysis

The veteran contends that her hysterectomy caused weakening 
of her abdominal muscles which resulted in disability of the 
lumbar spine.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.   

Arthritis may be presumed to have been incurred in service, 
if arthritis is manifested to a degree of ten percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. § 1137; 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), where chronicity in service is 
not adequately supported, then continuity of symptomatology 
after service is required to support the claim. 

The record shows that the veteran had suffered low back 
strain after surgery in 1983 during service.  As the symptoms 
of low back strain were insufficient to identify a disease 
entity and as there was insufficient observation to establish 
chronicity at the time, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, the veteran complained of low back pain in 
1994, and in December 1997, the veteran reported chronic 
lower back pain on and off for 12 years.  In October 1998, X-
rays revealed joint arthritis of the lumbar spine.  In July 
1999, a CT scan revealed degenerative disc disease of the 
lumbar spine.  In December 1999, the veteran reported that 
her back pain began in May 1997, following extensive 
abdominal surgery, including a hysterectomy, appendectomy, 
hernia repair, and removal of scar tissue. 

The period without documented symptoms from 1983 to 1994 
opposes rather than supports continuity of symptomatology.

Although the veteran is competent to describe symptoms of low 
back pain, because it does not necessarily follow that there 
is a relationship between the current back disability and the 
documented low back strain during service, medical evidence 
is required to demonstrate such a relationship.  38 C.F.R. 
§ 3.303(d). 

As for the medical evidence on the relationship between the 
current back disability, degenerative disc disease and 
degenerative joint disease of the lumbar spine, and 


low back strain in service, a VA examiner did not associate 
degenerative joint disease of the lumbar spine to service and 
there is no medical evidence that degenerative disc disease 
is related to service.  

As for the veteran's statements and testimony that her lower 
back disability was a result of weakened abdominal muscles 
caused by her gynecological problems, since none of the 
gynecological problems are service-connected, there is no 
factual predicate to relate the current low back disability 
to a service-connected disability. 

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that that relates the low back disability, 
degenerative disc disease and degenerative joint disease of 
the lumbar spine, to back strain in service, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a miscarriage to include 
endometriosis and a hysterectomy is denied.  

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbar spine is denied.




____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


